Citation Nr: 1538539	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to an increased initial compensable evaluation for vellus hair cysts.

2. Entitlement to specially adapted housing.

3. Entitlement to automobile and/or adaptive equipment.



ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran had active service from July 1984 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issue of increased rating for a skin condition was remanded for further development in September 2014, and now returns again before the Board.

Recently, the Veteran has expressed some confusion as to whether he currently has a claim on appeal for a right knee disability.  For the benefit of the Veteran, the Board points out that the Veteran was granted service connection for a right knee disability in a February 2015 rating decision, however, that condition was considered part of the Veteran's underlying disease process of mitochondrial myopathy, which is currently rated as 100 percent disabling.  As such, that issue is not in appellate status.  Should the Veteran wish to appeal that decision, he certainly may initiate an appeal, but there is no currently outstanding appeal as to this issue.

As to any other claims on appeal, the Board notes that it has made the best effort it can to decipher what claims are in appellate status; however, it appears that the Veteran may also be intending to file other claims, including possibly CUE claims, and as well effective date claims, against one or more of his service connected conditions, or prior denials of other conditions.  As such, on remand, the RO is instructed to contact the Veteran and ask him to list, specifically, what other claims he currently intends to pursue.  The Board notes, for the Veteran's benefit, that it would be helpful for him to compile a complete list of any other current claims he intends to pursue, listing separately any CUE and effective date claims.  It does appear, at the very least, that the Veteran is attempting to file an effective date claim for the grant of service connection for mitochondrial myopathy, and that claim at least should be adjudicated.  As well, it does appear that the Veteran is intending to file a clothing allowance claim, based on the appliance he wears on his now service connected right knee.  Adjudication of these claims, as well as any other claims the Veteran can clarify, are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to specially adapted housing and automobile and/or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's vellus hair cysts result in small cysts covering, during outbreaks, 15 percent or less of the Veteran's entire body, and only require rare systemic treatment.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for the Veteran's service connected vellus hair cysts, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805, 7806, 7828 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note that this claims file is completely virtual.


Stegall Considerations

As noted above, the Board previously remanded this claim in September 2014 for further development, specifically for further records to be associated with the Veteran's claims folder, and for a more comprehensive examination.  Such records were obtained, and a further examination was conducted in March 2015, and this claim was readjudicated in a July 2015 SSOC. Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated February 2006, April 2007, September 2007, May 2012, and April 2015, as well as the prior September 2014 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

At times during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  After the Veteran dismissed his representative, the Veteran continued to submit detailed statements regarding his case on appeal  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as many private records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4).   In this case, the Veteran was afforded several VA examinations, most recently in March 2015, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


The Facts

At several times during the course of this appeal, the Veteran was noted to have a skin rash during treatment for other disabilities, and at times, the Veteran's skin was noted to be clear without lesions.  He has been periodically diagnosed topical cream for treatment of skin disorders.

In April 2006, the Veteran was seen with complaints of skin lesions under his breasts, which bothered him cosmetically.  Skin examination showed multiple healed acne like skin lesions, which were pigmented, under each breast.  There was no evidence of any inflammation noted, and the largest one measured about 1mm in diameter.  He also had a lesion in the right armpit, which was mobile and nontender.  The Veteran was diagnosed with skin lesions under each breast of unknown etiology.

A February 2007 private treatment record noted the Veteran complained of a chronic rash on the chest and abdomen with intermittent outbreaks.  Several small non inflamed cysts were noted on the chest, abdomen, and trunk. The Veteran was diagnosed with villous hair cysts, and prescribed topical medication.

A March 2007 private treatment record noted that the Veteran was seen with a history of vellus hair cysts with some positive response to topical medication.  Examination showed multiple small white papules consistent with vellus hair cysts, on the anterior trunk.  He had erythema with some erythematous papules, but confluence of hyperpigmentation, and the examiner felt it was a true folliculitis with possibly some eczematous change.  He was prescribed topical creams.

In a November 2007 private  annual health examination, his skin was noted to be free of rashes.

A June 2008 private record showed no skin rashes.

In an August 2008 letter from a private physician, she indicated that vellus hair cysts currently covered over 40 percent of his body, and that he was unable to take systemic steroids due to previous exposure to TB in service.

In a November 2008 private outpatient treatment record, the Veteran reported vellus hair cysts on the arms, back, and abdomen, for which he said topical treatment had failed.  On examination,  a rash was noted on the chest, upper extremities, back, and abdomen.  The Veteran was noted to have failed topical treatment, and could not take steroids due to a positive PPD in the past.  A consent form to release medical records, attached to this document, states that over 40 percent of the Veteran's body is affected by these lesions; however, this statement is in the Veteran's handwriting, not the examiner's.

The Veteran received a VA examination in April 2009.  At that time, the Veteran related a history of developing villous hair cysts in service.  He stated that the cysts will form and become bigger and inflamed to the point where they eventually burst and then fade to a dark spot.  He reported they became irritated.  He reported taking antibiotics once, as one cyst became infected, but that there were otherwise no systemic symptoms, and the Veteran generally used topical medication for treatment.

On examination, several (less than 25) small non inflamed villous hair cysts were seen on the chest, abdomen, and trunk.  These covered less than one percent of each affected area, and the total body area affected was less than one percent.  There was one cyst noted on the right forearm.  There were varying degrees of hyperpigmentation spots less than 1cm, noted from resolving cysts.  The cluster of lesions noted under the left nipple region were not currently tender, but were pruritic with surrounding erythema from scratching.  These would be tender when inflamed.  The examiner diagnosed the Veteran with villous hair cysts involving the chest, abdomen, and trunk.  He said that corticosteroids did not appear to be the treatment of choice for this chronic condition.

In September 2009, the Veteran was seen with complaints referable to an upper respiratory infection and GERD, and furunculosis involving the anterior abdomen.  He was prescribed medication at that time that was supposed to be effective for both the infection and the furunculosis.

In November 2009, the Veteran was seen with a history of rash on his face, and was prescribed prescription cream.

February 2010 pictures submitted by the Veteran show one or two small vellus cysts above the Veteran's eye.

A February 2011 treatment record noted that the Veteran had healed scars of a "fungal infection" on his skin, but the exact details were not known.

A July 2013 rheumatology consult noted scattered pigmented macules over the lower extremities.

In April 2014 the Veteran had surgical excision of a 5mm cystic lesion of the left chest, which had persisted over the prior 6 months.  It was not painful, and did not have drainage.

In September 2014, the Veteran was seen privately for treatment for a cyst.  On examination it was a mobile nodule, which had been bigger.  The examiner indicated that the cysts were not very visible, and he suggested the Veteran use a hot compress.  He reported that if there were repeated inflammations,  he would consider excision, however, he felt that any scar from an excision would be more apparent than the lesion itself at present.

The Veteran most recently received a VA examination for this disability in March 2015.  At that time, the Veteran reported that he felt the area of his skin involved when he was undergoing an active disease process was 25 percent.  The examiner specifically noted that the exam was conducted during an active stage of disease.  Several small skin colored papules and small superficial cysts were located on the inframammary area of the chest showing different stages of formation, such as papules, cysts, eruptions of cysts, and healed cysts.  He was also noted to have a solitary superficial cyst under the right axilla, and a solitary cyst on the right maxilla that was palpable but had not come to the upper epidermis.  There was no erythema, and no tenderness on palpation of any papule or cyst.  The total body surface affected was approximately 15 percent, and the percentage of exposed areas was 1 percent.  There were no deep inflamed nodules, no puss filled cysts, and no pustules.  The skin was not unstable, and was not painful, with no disfigurement, and no disabling effect.  The examiner noted that topical therapy was required for this chronic condition, which was expected to be recurrent.  The physician noted that the duration of treatment was variable but most likely long term as there is no cure for this.


The Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's service-connected vellus hair cyst disease is currently rated as noncompensably disabling under Diagnostic Code (DC) 7828, as analogous to acne. 

During the course of the appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7805 (2009)). Generally, in a claim for an increased rating, the Board considers both the former and current schedule where the rating criteria are amended during the course of an appeal. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.  The Board also notes that these changes were minimal as applicable to the Veteran's claim, and Diagnostic 7828 is essentially unchanged at present.

Acne, generally, is evaluated under DC 7828. Under this code, a noncompensable or zero percent rating is for application for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The 30 percent rating is the maximum schedular rating allowable under this diagnostic code. 38 C.F.R. § 4.118 , DC 7828. 

Additionally, DC 7828 instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability. 

DC 7800 provides ratings for disfigurement of the head, face, or neck. Under DC 7800, ratings may be based on the number of characteristics of disfigurement present. The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

A rating of 10 percent is assigned where there is one characteristic of disfigurement. A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement. A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement. A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement. 38 C.F.R. § 4.118 , DC 7800 (2008). 

DC 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling. Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801 (2008). 

DC 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or 
greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802 (2008). 

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , DC 7803 (2008). 

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  DC 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68 such that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity.  38 C.F.R. § 4.118 , DC 7804 (2008). 

Finally, DC 7805 provides that scars are rated based on the limitation of function of the part affected. 38 C.F.R. § 4.118 , DC 7805 (2008).

The Veteran also argues that Diagnostic Code 7806 should be considered by analogy as an appropriate code under which to rate the Veteran.  Under that code, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  A 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted with at least
 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id. at Diagnostic Code 7806.

Therefore, in order to warrant a compensable rating during this period, the Veteran would have to be found to have either deep acne, that is, deep inflamed nodules and pus-filled cysts, affecting less than 40 percent of the fact and neck, one of the eight listed characteristics of disfigurement, or productive of painful scars, limitation of function of an affected part, at least 5 percent, but less than 20 percent, of the entire body, or exposed areas affected, or intermittent systemic therapy is required for less than 6 weeks in the past year.

Considering the Veteran's most recent examination in March 2015, the Veteran was found to have a total body surface affected of 15 percent.  As such, the Board finds he meets the criteria for a 10 percent evaluation under Diagnostic Code 7806.

To warrant a rating in excess of 10 percent, the Veteran would have to be found to have deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck, two or three of characteristics of disfigurement, scars in an area exceeding 12 square inches, 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Board does not find that criteria have been met.

At no time has this disability been found to be productive of deep acne affecting 40 percent or more of the face and neck, nor has it generally been found to affect 20 to 40 percent or more of the entire body or exposed areas affected, nor has it caused scarring in an area exceeding 12 square inches.  Reviewing the evidence regarding area affected, the Board does note that an August 2008 letter from the Veteran's private physician indicated that the Veteran's vellus hair cysts covered over 40 percent of his body, and the Veteran himself has stated that he feels it affects 25 percent of his body.  But looking at the actual examinations of record, the April 2009 VA examination report showed less than one percent of each area involved was affected, and less than one percent of the entire body area was affected.  The VA examination report of March 2015, which was noted to occur during an active outbreak, covered only 1 percent of exposed areas, and approximately 15 percent of the total body area.  While the Board has considered the letter and Veteran's statements regarding area affected, it finds more probative the examination reports on record that are based on a thorough examination of the Veteran, and show no more than 15 percent of the Veteran's body affected.  Further, the Veteran's records do not show systemic therapy, except one course of antibiotics during the entirety of this appeal, again, not meeting the requirement for a higher evaluation.  Finally, this disability does not cause any of the characteristics of disfiguration required for a higher evaluation.  Therefore, the Board finds that the criteria for an evaluation of 10 percent, but no higher, is met for the Veteran's service connected vellus hair cysts throughout the course of this appeal. 

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Rice Consideration

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the Veteran is already in receipt of a schedular 100 percent evaluation.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to 10 percent evaluation for vellus hair cysts is granted.


REMAND

As to the Veteran's claims of entitlement to specially adapted housing and an automobile and/or adaptive equipment, the Board notes that these claims were denied in an August 2013 rating decision.  The Veteran submitted a clear notice of disagreement with these issues in September 2013.  No Statement of the Case has been issues as to these claims.  Accordingly, these claims must be remanded for issuance of a SOC addressing these issues.  See Manlincon, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case (SOC) concerning his claims for specially adapted housing and an automobile and/or adaptive equipment.

2. Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of these claims, should they be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


